Opinion in Action No. 1:
This action in its character and the facts developed upon the trial is in all respects similar to Action No. 2 between the same parties and similarly entitled except that the forged check in the present case was used to pay taxes (instead of assessments) upon the lands of the defendants. Inasmuch as these taxes had been levied during the lifetime of the defendants' testatrix and were her personal debts chargeable against her estate the money represented by the forged check cannot be regarded as having been applied to relieve the devised premises from a lien. This fact differentiates the case from Action No.2 and prevents the equitable doctrine of subrogation from being available to the plaintiff. There being no other theory which will sustain a recovery, the judgment in favor of the defendants was right and was properly affirmed by the Appellate Division.
The judgment of the Appellate Division should be affirmed, with costs.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, WERNER and HISCOCK, JJ., concur.
Judgment affirmed. *Page 498 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 499